Case
 Case2:19-cv-02168-RFB-DJA
      2:19-cv-02168-RFB-DJA Document
                             Document5-1
                                      7 Filed
                                         Filed03/27/20
                                               03/10/20 Page
                                                         Page11ofof99
Case
 Case2:19-cv-02168-RFB-DJA
      2:19-cv-02168-RFB-DJA Document
                             Document5-1
                                      7 Filed
                                         Filed03/27/20
                                               03/10/20 Page
                                                         Page22ofof99
Case
 Case2:19-cv-02168-RFB-DJA
      2:19-cv-02168-RFB-DJA Document
                             Document5-1
                                      7 Filed
                                         Filed03/27/20
                                               03/10/20 Page
                                                         Page33ofof99
Case
 Case2:19-cv-02168-RFB-DJA
      2:19-cv-02168-RFB-DJA Document
                             Document5-1
                                      7 Filed
                                         Filed03/27/20
                                               03/10/20 Page
                                                         Page44ofof99
Case
 Case2:19-cv-02168-RFB-DJA
      2:19-cv-02168-RFB-DJA Document
                             Document5-1
                                      7 Filed
                                         Filed03/27/20
                                               03/10/20 Page
                                                         Page55ofof99
Case
 Case2:19-cv-02168-RFB-DJA
      2:19-cv-02168-RFB-DJA Document
                             Document5-1
                                      7 Filed
                                         Filed03/27/20
                                               03/10/20 Page
                                                         Page66ofof99
Case
 Case2:19-cv-02168-RFB-DJA
      2:19-cv-02168-RFB-DJA Document
                             Document5-1
                                      7 Filed
                                         Filed03/27/20
                                               03/10/20 Page
                                                         Page77ofof99
Case
 Case2:19-cv-02168-RFB-DJA
      2:19-cv-02168-RFB-DJA Document
                             Document5-1
                                      7 Filed
                                         Filed03/27/20
                                               03/10/20 Page
                                                         Page88ofof99
Case
 Case2:19-cv-02168-RFB-DJA
      2:19-cv-02168-RFB-DJA Document
                             Document5-1
                                      7 Filed
                                         Filed03/27/20
                                               03/10/20 Page
                                                         Page99ofof99
